DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukase et al (US 5,488,988, cited in IDS filed 3/23/21) in view of Yoshida (JP H10-180423A, cited in IDS filed 3/23/21) and Kweon et al (US 2012/0235314).
Regarding claim 1, Fukase et al teaches a cast strip manufacturing method (abstract, casting metal strip) comprising:
supplying a molten steel (col 2 lines 62-65, molten steel) stored in a tundish (fig 2, tundish 18) to a molten steel pool portion (fig 2, col 2 lines 35-55, molten metal introduced into the nip between a pair of casting rolls to create a casting pool of molten metal) formed by a pair of rotating cooling rolls (fig 2, 
forming and growing a solidified shell on a circumferential surface of the cooling roll to manufacture a cast strip (col 4 lines 59-67, molten metal solidifies as shells on the moving roll surfaces and brought together at the nip to produce strip product 20),
wherein a temperature of the molten steel in the tundish is controlled to be within a fixed range (col 5 lines 3-10, tundish holding initial batch of molten metal preheated to a temperature above liquidus on start-up, col 6 lines 5-65, col 2 lines 52-65, first temperature is at least 50°C in excess of said second temperature).
Fukase et al is quiet to a Si additive is added to the molten steel in the tundish from an initial stage to a final stage of casting, a Si concentration of the molten steel is adjusted to be within a fixed range.
Yoshida teaches a double roll continuous casting method (paragraph [0001], fig 1) where metal powder that dissolves in the molten metal and generates heat is added to the molten metal (paragraph [0024]).  The metal powder (11) is added to molten metal (7) during an initial stage of casting (paragraph [0031]) at the tundish (figure 1, tundish 4).  Adding the metal powder at the initial stage of casting generates heat to raise the temperature of the molten metal at the initial stage so that the fixed shell does not occur at the molten metal, the side weirs, or the triple boundary portion of the roll (paragraph [0032]), enabling the production of a high quality thin plate (paragraph [0033]).  Example metal powders include Si and Al, which can be used alone or a mixed powder of Si and CaSi2.  Further, two or more kinds of powders of Si, Al or CaSi2 may be mixed and used (paragraph [0035]).  It is desirable to add an amount so that the temperature of molten metal can be maintained at a superheat degree of 50°C or higher (paragraph [0039]).  Figure 5 shows the amount of temperature increase depending on the amount of Si added (paragraph [0040]).  Yoshida also teaches of cutting and removing the initial stage of 
It would have been obvious to one of ordinary skill in the art to substitute the heat generating means of Fukase (plasma arc torch, col 7 lines 20-25) with the heat generating means of Yoshida (addition of metallic powder, including Si, Al, CaSi2), as Fukase is not limited to the particular heating means, and recognizes that addition of chemical agents to produce an exothermic reaction in the molten metal may be used (col 7 lines 20-30).  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another would yield predictable results to one of ordinary skill in the art.  MPEP 2143(I)(B).  The combination suggests adjusting the concentration of the Si to be within a fixed range as Yoshida discloses the adding of Si and that there is a target composition (paragraph [0048]).
Note that Fukase teaches preheating of the initial batch by the operation of the plasma arc (col 6 lines 5-27) and further teaches that when stable casting has been established, the plasma arc torch is operated to apply heat energy to the molten metal flowing through the tundish (col 6 lines 28-50).  The application of heat during the continuous casting phase after start-up can be such that the temperature of molten metal is maintained at a temperature only slightly in excess of the liquidus temperature of the metal throughout the whole of the steady state casting run, and that without the application of heat during the steady state casting phase, it would be necessary to start with much higher initial temperatures and allow for a run down of temperature (col 6 lines 50-65).
In light of the teachings of Fukase and Yoshida, it would have been obvious to one of ordinary skill in the art to further add Si additives, as the heat generating means as discussed above, during the steady state run after start-up, at a lower rate, to maintain the temperature of the molten metal only slightly in excess of liquidus, as discussed in Fukase.

	Kweon et al teaches a twin roll casting apparatus and method (abstract) and recognizes that at the initial stage of casting, heat loss of molten steel through the edge dam refractory causes a lot of skull (paragraph [0094]).  Kweon et al also recognizes that at a final stage of the casting, the temperature of the molten steel decreases, thus similarly increasing the possibility of skull generation and growth (paragraph [0096]).
	In light of the teachings of Kweon et al, it would have been obvious to one of ordinary skill in the art to further add the Si additive during a final stage of casting, in addition to the initial stage of casting, so as to similarly raise the temperature and prevent solidification at the side weirs or triple boundary of the casting rolls (Yoshida, paragraph [0032]), since it is known that the temperature of the molten metal at the final stage of casting is similarly decreased which would lead to skull generation on the edge dams (Kweon, paragraph [0094-0096]).

Regarding claim 2, the combination teaches wherein a plurality of Si-containing materials having different Si contents are prepared, and to the molten steel in the tundish, a single Si-containing material or a plurality of the Si-containing materials of which a blending ratio is adjusted are added as the Si additive (Yoshida, paragraph [0035], powders such as Si and Al which can be used alone, or a mixed powder of Si and CaSi2, further, two or more kinds of powders of Si, Al or CaSi2 may be mixed and used, paragraph [0052]).

.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukase et al as modified by Yoshida and Kweon et al as applied to claims 1-3 above, and further in view of Sasai et al (JP H06-182514A, cited in IDS filed 3/23/21).
Regarding claims 4-6, the combination is quiet to wherein the Si additive is added to the molten steel in the tundish after being heated to a temperature exceeding room temperature.
	Sasai et al teaches a continuous casting process where a wire-shaped alloy is added to molten steel at the tundish (paragraph [0009], fig 1).  Generally, when the additive is added, the amount of heat for raising the temperature of the object and the amount of heat for melting are deprived, causing the temperature of the molten steel near the surface of the additive to drop locally and solidify, resulting in quality defects (paragraph [0010]).  Sasai et al teaches preventing local cooling of the molten steel (paragraph [0011]) by heating the wire additive (paragraph [0012]). 
	In view of the teachings of Sasai et al, it would have been obvious to one of ordinary skill in the art, to heat the Si additives of the combination to a temperature exceeding room temperature prior to adding to the molten steel, so as to prevent solidification of the molten mass upon introduction of the additives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735